Per Curiam.
Respondent was admitted to practice by this Court in 1984. He maintained an office for the practice of law in New Jersey where he was also admitted in 1984.
By order dated February 10, 2009 (198 NJ 3, 965 A2d 113 [2009]), the Supreme Court of New Jersey temporarily suspended respondent from the practice of law until further order *1370of that court. The order was based upon respondent’s admission during a random compliance audit by the New Jersey Office of Attorney Ethics that he had misappropriated approximately $300,000 from his client trust account over an 18-month period.
We grant petitioner’s unopposed motion for an order imposing reciprocal discipline (see 22 NYCRR 806.19). We further conclude that respondent should be reciprocally suspended from the practice of law in New York indefinitely and until further order of this Court (see Matter of Mitchell, 32 AD3d 1105 [2006]).
Peters, J.P, Spain, Kavanagh, McCarthy and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effectively immediately, and until further order of this Court; and it is further ordered that, for the period of supervision, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).